BY THE COURT,
stopping Tracy in reply. This indictment attains to no certainty, not even to a common intent. It is necessary 484] * that the state attain to such certainty as to notify the defendant what he is to answer, in order that he may shape his defence to meet it, and be enabled to plead in bar of any future prosecution, an acquittal or conviction under it. This indictment does not do so ; it should set forth the existing mark, and describe its alteration, or the manner as near as may be it is alleged to be defaced.
The judgment is reversed.